356 So. 2d 72 (1978)
PENSACOLA BEACH REALTY, INC., Grace B. Futch and Thomas E. Archer, Petitioners,
v.
FLORIDA REAL ESTATE COMMISSION, Respondent.
No. HH-410.
District Court of Appeal of Florida, First District.
March 16, 1978.
Benjamin T. Shuman, Orlando, for petitioners.
Howard Hadley, Winter Garden, and Charles E. Felix, Orlando, for respondent.
PER CURIAM.
Petitioners' petition for writ of certiorari is granted, the Florida Real Estate Commission's order of 23 September 1977 is quashed on authority of Robins v. Florida Real Estate Commission, 162 So. 2d 535 (Fla.3d DCA 1964), and this case is remanded for further appropriate action as the Commission deems necessary.
MILLS, Acting C.J., and ERVIN and BOOTH, JJ., concur.